Case: 16-30262      Document: 00514183120         Page: 1    Date Filed: 10/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 16-30262                                  FILED
                                  Summary Calendar
                                                                            October 4, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
COREY HOLDER,

                                                 Petitioner-Appellant

v.

M. SEPANEK, Warden, USP Big Sandy,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-2275


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Corey Holder seeks a certificate of appealability (COA) to appeal the
district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition,
challenging his 2007 Louisiana convictions for armed robbery with a firearm
and resulting life sentences. He seeks to renew his claims that counsel was
ineffective in failing to suppress the results of DNA testing because the search




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30262         Document: 00514183120      Page: 2   Date Filed: 10/04/2017


                                       No. 16-30262

warrant was invalid and in failing to pursue his Batson 1 claim further, and he
argues that the district court erred in denying his postjudgment motion.
      This court must examine the basis of its jurisdiction, sua sponte, if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Federal habeas
proceedings are civil in nature, and “the timely filing of a notice of appeal in a
civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214
(2007). Holder did not file a timely notice of appeal from the denial of his
habeas petition. Instead, 30 days after the entry of judgment, he filed a motion
for reconsideration, which motion must be treated as a FED. R. CIV. P. 60(b)
motion. See Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665, 667
(5th Cir. 1986) (en banc). Although Holder filed a timely notice of appeal from
the denial of his Rule 60(b) motion, it “does not bring up the underlying
judgment for review.” Bailey v. Cain, 609 F.3d 763, 767 (5th Cir. 2010).
Therefore, this court lacks jurisdiction to consider the district court’s
underlying denial of habeas relief. See id.
      Additionally, Holder’s Rule 60(b) motion challenged the district court’s
merits resolution of his § 2254 petition. Consequently, it was an unauthorized
successive § 2254 application. See Gonzalez v. Crosby, 545 U.S. 524, 531-32
(2005). Because the district court lacked jurisdiction to consider such a motion,
we lack jurisdiction to review the denial of Holder’s Rule 60(b) motion on the
merits. See United States v. Key, 205 F.3d 773, 774-75 (5th Cir. 2000).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction. The
motions for COA and for leave to appeal in forma pauperis are DENIED AS
MOOT.




      1   Batson v. Kentucky, 476 U.S. 79 (1986).


                                              2